Order denying defendants’ motion to dismiss the complaint modified by granting the motion of the Selden Truck Corporation, with ten dollars costs, with leave to plaintiff to plead over, if so advised, and as thus modified the order is affirmed, with ten dollars costs and disbursements to Selden Truck Corporation. There are no allegations sustaining the theory of undisclosed principal, so far as the Selden Truck Corporation is concerned. The allegations with respect to assets of the Selden Sales & Service Company of New York, Inc., and their alleged control or diversion are insufficient to state a cause of action as against the Selden Truck Corporation. Lazansky, P. J., Kapper, Seeger, Carswell and Seudder, JJ., concur.